[PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            ________________________
                                                                        FILED
                                                         U.S. COURT OF APPEALS
                                     No. 98-4426           ELEVENTH CIRCUIT
                             ________________________           03/05/99
                       D. C. Docket No. 97-3108-CIV-LENARD THOMAS K. KAHN
                                                                 CLERK
ERNESTO ALONSO MEJIA RODRIGUEZ,
                                                                       Petitioner-Appellant,

                                        versus

JANET RENO, as Attorney General of the United States,
and the IMMIGRATION AND NATURALIZATION SERVICE,

                                                                     Respondents-Appellees.

                             ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________
                                   (March 5, 1999)

Before CARNES and HULL, Circuit Judges, and HENDERSON, Senior Circuit Judge.

PER CURIAM:

      The Court sua sponte VACATES its opinion in the above-styled case, which

is currently published at 164 F.3d 575 (11th Cir. 1999). The case is resubmitted to

the Court for decision. Petitioner/Appellant’s Motion for Rehearing is DENIED as

MOOT.